DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7-9, 12, 13, 16, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (US 20070176048) with evidentiary support from Paci (US 10099765).

Regarding claim 1, Huber teaches an aircraft cargo floor architecture, comprising:
a plurality of aircraft keel frames (#30 combined with #11); and 

the three or more longitudinal rails designed to provide structural support for an aircraft cargo floor (floor: 21, 22; [0053] “so as to produce a rigid structure”), the three or more longitudinal rails including at least one inner longitudinal rail, a first outer longitudinal rail positioned on a first side of the at least one inner longitudinal rail and a second outer longitudinal rail positioned on a second side of the at least one inner longitudinal rail (see instances of #23 in Fig. 5), there being no intervening support beam or keel frame extension between the keel frames and the three or more longitudinal rails.
Although applicant has argued that 30 is considered a support beam and not a part of the aircraft keel frame, Paci teaches these parts being built as a monolithic structure, reducing connective elements and making the frame itself stronger. Therefore, the structure formed in the combination of these parts 11 and 30 would be, as a whole, considered as a variable depth keel frame as it is a framing structure at the keel of the aircraft.

Regarding claim 4, Huber teaches the cargo floor architecture of claim 1, wherein the keel frames are variable depth frames (#30 attached to #11 in Fig. 2 shows a variable depth).

Regarding claim 7, Huber teaches the cargo floor architecture of claim 1, further comprising a plurality of roller trays (#21) attached directly to the longitudinal rails ([0053]: “preferably screwed or riveted to the profile elements 23”). 

Regarding claim 8, Huber teaches the cargo floor architecture of claim 7, further comprising side guides (#34; [0054]: “34, to which are attached other guide elements”) attached to the keel frames ([0054]).  

Regarding claim 9, Huber teaches the cargo floor architecture of claim 1, further comprising bulk cargo floor panels (#22) attached to the longitudinal rails ([0053]: “preferably screwed or riveted to the profile elements 23”).

Regarding claim 12, Huber teaches an aircraft cargo floor architecture system, comprising: 
a plurality of aircraft keel frames (#30 and #11); and
three or more longitudinal rails (#23; Fig. 5) disposed above (see Fig. 4), and attached directly to the aircraft keel frames (see Fig. 3 and 4), 
wherein the three or more longitudinal rails are designed to provide structural support for both a bulk cargo floor (#22) and a containerized cargo floor (#21; [0053] “so as to produce a rigid structure”), the three or more longitudinal rails including at least one inner longitudinal rail, a first outer longitudinal rail positioned on a first side of the at least one inner longitudinal rail and a second outer longitudinal rail positioned on a second side of the at least one inner longitudinal rail (see instances of #23 in Fig. 5), there being no intervening support beam or keel frame extension between the keel frames and the three or more longitudinal rails.
Although applicant has argued that 30 is considered a support beam and not a part of the aircraft keel frame, Paci teaches these parts being built as a monolithic structure, reducing connective elements and making the frame itself stronger. Therefore, the structure formed in the combination of these parts 11 and 30 would be, as a whole, considered as a variable depth keel frame as it is a framing structure at the keel of the aircraft.

Regarding claim 13, Huber teaches the cargo floor architecture system of claim 12, further comprising at least one component chosen from bulk cargo floor panels (#22) and roller trays (#21).


Regarding claim 21, Huber teaches an aircraft cargo floor architecture, comprising:
a plurality of aircraft keel frames (#30 and #11); and
one or more longitudinal rails (#23; Fig. 5) disposed above (see Fig. 4), and attached directly to the aircraft keel frames (see Fig. 3 and 4), the one or more longitudinal rails designed to provide structural support for an aircraft cargo floor (floor: 21, 22; [0053] “so as to produce a rigid structure”), wherein the one or more longitudinal rails comprise an assembly of rail subsections connected together at rail joints (#24, Fig. 3/4), the rail joints configured to allow for flexing of the one or more longitudinal rails at the rail joints ([0055]). 

Regarding claim 22, Huber teaches an aircraft cargo floor architecture, comprising:
a plurality of aircraft keel frames (#30 and #11); and
one or more longitudinal rails (#23; Fig. 5) disposed above (see Fig. 4), and attached directly to the aircraft keel frames (see Fig. 3 and 4), the one or more longitudinal rails designed to provide structural support for an aircraft cargo floor (floor: 21, 22; [0053] “so as to produce a rigid structure”), the plurality of keel frames comprising first adjacent keel frames and second adjacent keel frames (adjacent pairs can be seen as section #30 in Fig. 6), the one or more longitudinal rails comprising first portions that span a distance between the first adjacent keel frames and second portions that span a distance between the second adjacent keel frames (keel frames seen in Fig. 6 have two edge side rails #23 across each deck section), an intercostal (#50) being disposed under each of the first portions of the one or more longitudinal rails and an intercostal not being positioned under the second portions of the one or more longitudinal rails (each deck section has multiple keel frames and one rail across each side, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 20070176048) as applied to claim 1 above, and further in view of Creighton (US 7004080).

Regarding claim 5, Huber teaches the cargo architecture of claim 1. Huber does not appear to teach a thermal isolator between longitudinal rails and other components. Creighton teaches a thermal isolator (#248) positioned between the one or more longitudinal rails (#230) and components in cargo floor systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huber with the thermal isolators of Creighton between the one or more longitudinal rails and the keel frames. Doing so would provide control over heat transfer between the cargo floor components to maintain heat requirements of the cargo (column 2, lines 54-61). 

Regarding claim 6, Huber teaches the cargo floor architecture of claim 5. Huber does not appear to teach a thermal isolator. Creighton teaches wherein the thermal isolator (#248) provides thermal . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 20070176048) as applied to claim 1 above, and further in view of Benthien (US 8424803).

Regarding claim 10, Huber teaches the cargo floor architecture of claim 9. Huber does not appear to specifically disclose tie-down receptacles. Benthien teaches bulk cargo tie-down receptacles (#100) attached to the keel frames (#11, column 5, lines 61-62). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huber with the tie-down receptacles of Benthien. Doing so would provide a way of securing the cargo in place so it does not shift during flight.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 20070176048) as applied to claim 1 above, and further in view of Miller (US 5090639).

Regarding claim 11, Huber teaches the cargo floor architecture of claim 1. Huber appears to be silent to the load rating of the longitudinal rails. Miller teaches longitudinal rails (#112) designed with maximum load ratings (column 10, lines 52-55). It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a rating between 30 and 120 pounds/inch for the longitudinal rails of Huber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The use of this range of values rating for the longitudinal rails would make the floor structure capable of handling the expected cargo load.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. The argument that #30 and #11 of Huber cannot be considered together to form the keel frame of the limitation is not persuasive as the combined final result of these two elements forms a framing element at the keel of the aircraft, i.e. a keel frame. These elements can be considered together to form the keel frame as they have been shown in alternate prior art that these pieces can be made as a monolithic structure (Paci US 10099765). Applicant asserts that #30 in Huber is a "transverse beam" as opposed to a keel frame, however this consideration could also be applied to the present invention since the beams #102 are in a transverse direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647